

COMMON STOCK PURCHASE AGREEMENT

Private and Confidential


THIS COMMON STOCK PURCHASE AGREEMENT, (the "Agreement") made this ___ day of 30
Sep, 2009 (the “Effective Date”), by and among Mr. Jie Xu (ID card number:
220182198109100927), ("Buyer"), Asia Global Holdings Corp. ("Seller"), and Sino
Trade Intelligent Development Corp. Limited., a corporation organized under the
laws of Hong Kong Special Administrative Region (the "Company") (Buyer, Seller
and Company each a "Party" and collectively the "Parties").


WITNESSETH:


WHEREAS, the Company currently has 5,000,000 shares of common stock issued and
outstanding and Seller owns one hundred percent (100%) of the common stock of
the issued and outstanding shares of the Company (the "Stock"), and


WHEREAS, Buyer wishes to purchase the Stock and Seller is desirous of selling
the Stock to Buyer on the terms and conditions hereinafter appearing;


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1.
Agreement to Purchase and Sell. Seller will sell, issue, assign, transfer and
deliver to Buyer and Buyer agrees to purchase the Stock from Seller, in exchange
for One U.S. dollar ($1.00) (the "Purchase Price"), to be paid to Seller on or
about 8 October 2009 or such other date as the Parties may so designate as close
on the sale and purchase of the Stock (the "Closing"), payable according to the
terms and conditions set forth in Section 2 herein.



2.
Closing. On or about the Closing the Parties shall perform, in order:

 
a) Buyer shall deliver to Seller a copy of this Agreement executed by Buyer;
 
b) Seller shall deliver a fully executed copy of this Agreement to Buyer;


c) Seller shall deliver to Buyer duly endorsed stock certificate; representing
the Stock ("Stock Certificate") against payment of the Purchase Price.


3.
Payment Terms.

 
a) Buyer shall cause to be paid the sum of one U.S. dollar ($1.00) to the Seller
on or before the Closing (the "Funds'').


 
 

--------------------------------------------------------------------------------

 

b) In the event that the Closing is not effectuated through no fault of the
Parties, all Funds shall be returned to the Buyer, and neither Seller nor Buyer
shall have any further recourse,


4.
Representations and Warranties of Company.

 
The Company hereby warrants to Buyer that:


(a) The authorized capital stock of the Company is 5,000,000 shares of Common
Stock, 5,000,000 of which are validly issued and outstanding. The Company does
not have outstanding any preferred stock, options or warrants.


5.           Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller that the statements in the following paragraphs of this
Section 5 are all true and complete as of the date hereof:


(a)           Full Power and Authority. Buyer represents that he has full power
and authority to enter into this Agreement.


(b)            Information Concerning the Company. Buyer has conducted his/her
own due diligence with respect to the Company and its liabilities and believes
he/she has enough information upon which to base an investment decision in the
Stock. Buyer acknowledges receipt of Company's financial statements (up to 31
August 2009), has carefully reviewed such financial statements and understands
that the Company presently has no active business and has certain debt
obligation. Buyer further acknowledges that Seller has made no representations
with respect to the Company, its status, or the existence or non-existence of
liabilities in the Company except as explicitly stated in this Agreement. Buyer
is taking the Company "as is" and acknowledges and assumes all liabilities of
the Company.


(c)           No Oral Representations. No oral or written representations have
been made other than or in addition to those stated in this Agreement. Buyer is
not relying on any oral statements made by Seller, Seller's representatives or
affiliates in purchasing the Stock.


6.
Governing Law; Jurisdiction.

 
Any dispute, disagreement, conflict of interpretation or claim arising out of or
relating to this Agreement, or its enforcement, shall be governed by the laws of
the Hong Kong Special Administrative Region (HKSAR).


7.            Termination. Buyer may terminate this Agreement by providing at
least seven (7) days' written notice of the same.


8.            Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.
 

 
2

--------------------------------------------------------------------------------

 

9.            Headings. The headings used in this Agreement are for convenience
of reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


10.           Costs, Expenses. Each Party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


11           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provisions shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.


12.           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.


13.           Further Assurances. From and after the date of this Agreement,
upon the request of the Buyer or Seller, Buyer and Seller shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


14.           Term, Survival. This Agreement is effective from the Effective
Date hereof, and shall remain in effect until the earlier a termination of this
Agreement or all the rights and obligations of the Parties hereto have been
fully performed.


 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 


BUYER
 
SELLER
         
Asia Global Holdings Corp.
     
/s/Jie XU
 
/s/ Ping-Shun LAI
Jie XU
 
Ping-Shun LAI
     
COMPANY
         
Sino Trade Intelligent Development Corp. Limited
         
By: /s/ Michael Mak, Director    
   
Michael Mak, Director
         



 



 
4

--------------------------------------------------------------------------------

 
